Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9-13, 17, 18, 20, 21, 28, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis US Patent Pub. 2002/0188347A1.
Mathis discloses an endoluminal prosthesis comprising: a scaffold having a plurality of circumferential rings patterned from a non- degradable material, said scaffold being configured to expand from a crimped configuration to an expanded configuration, at least some adjacent circumferential rings comprise separation regions and said some adjacent circumferentially separable rings are joined at attachment points at the separation regions through circumferentially separable axial links; 

    PNG
    media_image1.png
    662
    1198
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    740
    media_image2.png
    Greyscale


, said separation regions configured to separate after expansion of the scaffold in a physiological environment (see below);

    PNG
    media_image3.png
    653
    689
    media_image3.png
    Greyscale

 wherein at least some of the circumferentially separable axial links comprise a first segment and a second segment, wherein the first and second segments are divided by an axially extending dividing line (see figure above), are held together while the scaffold is in the crimped configuration, and are configured circumferentially separate when the scaffold is in the expanded configuration; and wherein after expansion the segments circumferentially separate (see below);

    PNG
    media_image4.png
    412
    614
    media_image4.png
    Greyscale

and the circumferential rings circumferentially open at the separation regions at the attachment points (see figures above) while each segment of the axial link (e.g. 1st axial link, see below) remains attached to said attachment points on said adjacent circumferential rings; 

    PNG
    media_image5.png
    437
    529
    media_image5.png
    Greyscale

and wherein said scaffold is configured to form one continuous loop after all circumferentially separable rings and circumferentially separable axial links have separated (see figure below).

    PNG
    media_image3.png
    653
    689
    media_image3.png
    Greyscale

	Regarding claims 7 and 8, see figure 1A disclosing axial links arranged in three lines along the scaffold.
	Regarding claims 9-13, 17 and 18-19, see the head shaped configuration of element 132 disclosing multiple sections having a straight surface and two curvilinear sections.
	
Allowable Subject Matter
Claims 3, 4,6, 22-25, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/10/22